Case: 18-11468    Date Filed: 03/06/2019   Page: 1 of 13


                                                            [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11468
                          ________________________

                     D.C. Docket No. 9:87-cv-08548-KMM



JUPITER WRECK, INC.,
                                                             Plaintiff - Appellant,

                                      versus

THE UNIDENTIFIED WRECKED AND ABANDONED SAILING VESSEL, her
tackle, armament, apparel, and cargo located within 1,000 yards of a point located
at coordinates 26° 56.4' North Latitude, 80° 04.15' West Longitude

                                                            Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 6, 2019)
                Case: 18-11468      Date Filed: 03/06/2019       Page: 2 of 13


Before WILSON, JILL PRYOR, and SUTTON, ∗ Circuit Judges.

WILSON, Circuit Judge:

         This appeal concerns the remains of a Spanish Galleon (Vessel) that sunk off

the coast of Florida in the late seventeenth century, and currently lies about 100

yards offshore in the Jupiter Inlet. The underlying case originated in 1987 when

Jupiter Wreck, Inc. filed an in rem action seeking declaratory and injunctive

relief—namely, to acquire title to the Vessel and to enjoin all parties from

interfering with its salvage activities. See Jupiter Wreck, Inc. v. Unidentified,

Wrecked & Abandoned Sailing Vessel, 691 F. Supp. 1377, 1381 (S.D. Fla. 1988)

(Jupiter Wreck I). After Jupiter Wreck moved for a preliminary injunction, the

court granted the motion “to the extent that [Jupiter Wreck sought] relief as against

any persons or entities other than the State” but denied the motion “to the extent

that [Jupiter Wreck sought] relief as against the State.” Id. at 1394. The district

court reasoned that the State of Florida’s Eleventh Amendment immunity from suit

prevented Jupiter Wreck from “gaining title or full possession of the res . . .

without the consent to suit by the State.” Id. at 1383. The district court retained

jurisdiction to administer the distribution of the salvaged treasure on an annual

basis.



∗The Honorable Jeffrey S. Sutton, United States Circuit Judge for the United States Court of
Appeals for the Sixth Circuit, sitting by designation.
                                               2
               Case: 18-11468        Date Filed: 03/06/2019      Page: 3 of 13


       The instant appeal arises out of the 2014 distribution. Jupiter Wreck sought

a distribution of five salvaged coins and requested a status conference. After the

district court ordered Florida—a nonparty 1—to respond, Florida made a limited

appearance to oppose the status conference. The court granted in part the motion

for distribution and denied the request for a status conference. Jupiter Wreck

appeals, arguing that Florida should not be allowed to challenge the distribution

and oppose the status conference without consenting to suit. After the benefit of

oral argument, we affirm.

                           I.     Facts and Procedural Background

       In 1987, Jupiter Wreck filed an in rem action against the Vessel in the

Southern District of Florida. Jupiter Wreck I, 691 F. Supp. 1381. Jupiter Wreck

sought a declaration that it possessed valid title to the Vessel “against all

claimants.” Id. Florida brought an enforcement action against Jupiter Wreck in

state court to enjoin it from “trespassing, damaging, or using State sovereignty

submerged lands without first obtaining the required consent” from the State. Id.

Jupiter Wreck removed the action to federal court, and the cases were

consolidated. See id.




1
  This appeal is unusual in that there is no Appellee other than the in rem defendant—the Vessel
itself.
                                                3
              Case: 18-11468      Date Filed: 03/06/2019    Page: 4 of 13


      Jupiter Wreck moved for a preliminary injunction seeking to prevent Florida

(and all others) from interfering with its salvaging. See id. The district court

granted Jupiter Wreck’s motion for a preliminary injunction to the extent it sought

relief from entities other than Florida, but denied any relief Jupiter Wreck sought

against Florida. Id. at 1394. The Eleventh Amendment, the district court

reasoned, prevented Jupiter Wreck from “gaining title or full possession of the

res . . . without the consent to suit by the State.” Id. at 1383.

      After the decision, Jupiter Wreck and Florida entered into an agreement—

the Agreement Regarding Research and Recovery of Archaeological Material

Between Florida Division of Historical Resources and Jupiter Wreck, Inc. (1990

Agreement)—that governs the parties’ rights and liabilities and “recognizes the

yearly distribution . . . of artifacts recovered from the [ ] vessel.” At the parties’

request, the district court dismissed the case and closed it for statistical purposes

but retained jurisdiction to administer the annual distribution of recoveries. Jupiter

Wreck and Florida have renewed the 1990 Agreement—or a slightly modified

version of that agreement—each year. For more than twenty years, Jupiter Wreck

and Florida peacefully abided by those agreements and the district court’s annual

distribution of the salvaged goods.

      In 2011, Jupiter Wreck filed a motion for a preliminary injunction against

Florida and a motion to reopen the case. In support of its motions, Jupiter Wreck


                                            4
              Case: 18-11468     Date Filed: 03/06/2019    Page: 5 of 13


argued that California v. Deep Sea Research, Inc., 523 U.S. 491, 494–95, 118 S.

Ct. 1464, 1167 (1998), constituted a change in the controlling law, and therefore

the district court should reconsider the 1988 opinion. The district court denied

both motions, concluding that, in order to obtain the relief sought, Jupiter Wreck

would have to file a new lawsuit seeking injunctive relief against Florida because

Florida was not a party to the pending action.

      In 2017, Jupiter Wreck filed a motion for distribution, asking the district

court to adjudicate the title to its 2014 recoveries. Jupiter Wreck also filed a

motion for a status conference. According to Jupiter Wreck, the status conference

was necessary because Florida had “impermissibly attempted to usurp” the court’s

admiralty jurisdiction by interfering with its salvage rights, particularly over the

past five years. The district court ordered Florida to respond to the motion for a

status conference. In doing so, Florida urged the district court to reject Jupiter

Wreck’s veiled attempt at relitigating the case.

      The magistrate judge recommended that the district court grant the motion

for distribution in part and deny the motion for a status conference. In its Report

and Recommendation, the magistrate judge concluded: (1) Jupiter Wreck was

entitled to the five gold coins recovered; (2) Jupiter Wreck’s request for a status

conference was an attempt to relitigate the parties’ respective rights to the Vessel;

and (3) the district court’s 1988 and 2012 opinions should not be reconsidered


                                           5
              Case: 18-11468    Date Filed: 03/06/2019    Page: 6 of 13


because Jupiter Wreck failed to establish that controlling law had changed, that

new evidence had come to light, or that manifest injustice would result if the

motion was denied.

      Jupiter Wreck objected to the Report and Recommendation on several

grounds. In its court-ordered response to the objections, Florida again noted that it

was making a limited appearance and was not appearing “for any other purpose.”

Florida stated that it “supports and endorses the Magistrate’s report and

recommendations in full” because Jupiter Wreck was improperly attempting to

relitigate previously resolved issues. Florida attached to its response the 1991 and

2015 iterations of its agreement with Jupiter Wreck (1991 Agreement and 2015

Agreement, respectively). Thereafter, Jupiter Wreck filed a motion to strike

Florida’s response. According to Jupiter Wreck, by attaching the 1991 and 2015

Agreements, “the State attempts to assert a claim of title to the In Rem Defendant

and salvaged items.” Because Florida cannot claim title while simultaneously

invoking the defense of sovereign immunity, Jupiter Wreck argued, its pleadings

should be stricken.

       The district court rejected the motion to strike and each objection, adopting

the Report and Recommendation in its entirety. Jupiter Wreck timely appealed.

What exactly Jupiter Wreck is appealing, and what relief it is seeking, however, is

unclear.


                                          6
                Case: 18-11468         Date Filed: 03/06/2019        Page: 7 of 13


       Curiously, Jupiter Wreck frames the issues on appeal as: (1) does “Florida, a

non-party to the proceeding, ha[ve] standing to challenge the exclusive subject

matter jurisdiction of the admiralty court which, heretofore, has exercised

exclusive rights to protect Jupiter Wreck’s ongoing salvage and adjudicate title on

a yearly basis” and (2) does Florida have to “appear in the Federal Court

proceeding and subject its rights to the decision of the Admiralty Court” in order to

“object to a distribution of recovered artifacts and object to a Status Conference.”

Jupiter Wreck then requests that we grant the appeal and that “all pleadings filed

by the State of Florida [ ] be stricken unless the State of Florida consents to this

Court’s In Rem jurisdiction and subjects its rights to decision.”2 We briefly

address the issues as framed by Jupiter Wreck before considering what we believe




2
  Oral argument did not clarify the issues on appeal. See, e.g., Oral Arg. at 2:53 (Judge Wilson
asking, “[s]o, what exactly are you seeking in this case? . . . [y]ou asked the Court to strike the
state’s pleadings unless they consent to suit” to which Jupiter Wreck’s counsel responded,
“[t]hat’s correct”); id. at 7:12 (Judge Wilson asking, “[w]hat are you seeking?” to which Jupiter
Wreck’s counsel responded, “[o]nly the title to what is recovered each year”); id. at 9:00 (Judge
Wilson asking, “[w]hat exactly are you appealing?” and Jupiter Wreck counsel responding, “the
order that says that the State owns the wreck because of the Research and Recovery
Agreement”); id. at 13:13 (Judge Wilson stating, “[i]f we write an opinion, our opinion will
affirm or reverse the district court’s denial of your request to strike the State’s pleadings. Is that
what we’re here to resolve this morning?” and Jupiter Wreck’s counsel responding, “I believe
that your decision may very well be exactly what the Supreme Court in the 9-0 decision in Deep
Sea Research said. And that is, the Eleventh Amendment has nothing whatsoever to do with an
in rem salvage case.”); id. at 14:07 (Judge Wilson asking, “you’re trying to bring the State into
this case?” and Jupiter Wreck counsel responding, “I’m only wanting the State . . . if they want
to go ahead and in anyway participate in the salvage that has been going on for thirty years, they
have to come in under the rule and make a claim”).
                                                  7
              Case: 18-11468     Date Filed: 03/06/2019    Page: 8 of 13


to be the issue at the heart of this appeal—whether reconsideration of the 1988

opinion is warranted.

                                     II.   Jurisdiction

      At the outset, we must determine whether we have jurisdiction to review the

district court’s order denying Jupiter Wreck’s motion for a status conference and

motion to strike Florida’s pleadings. “To be appealable, an order must either be

final or fall into a specific class of interlocutory orders that are made appealable by

statute or jurisprudential exception.” CSX Transp., Inc. v. City of Garden City, 235

F.3d 1325, 1327 (11th Cir. 2000); 28 U.S.C. §§ 1291, 1292. A post-judgment

order is deemed final if it fully resolves all issues raised in the post-judgment

motion that initiated it. See Mayer v. Wall St. Equity Grp., Inc., 672 F.3d 1222,

1224 (11th Cir. 2012) (per curiam).

      We have jurisdiction over the instant appeal because the district court’s 2018

order fully resolved all post-judgment motions that sparked it. See id. While there

is no final judgment on the docket in this case, the 1988 district court opinion held

that Jupiter Wreck was entitled to relief against any party except Florida. See

Jupiter Wreck I, 691 F. Supp. at 1394. After the parties reached an agreement, the

district court dismissed the case and closed it for statistical purposes. Therefore,

Jupiter Wreck’s motions for distribution, for a status conference, and to strike

Florida’s response to its objections to the Report and Recommendation are best


                                           8
              Case: 18-11468     Date Filed: 03/06/2019    Page: 9 of 13


viewed as post-judgment motions. See Martinez v. Carnival Corp., 744 F.3d 1240,

1245 (11th Cir. 2014) (“What matters is whether the case, in all practicality, is

finished. In this case, the district court not only administratively closed the case,

but it also denied all pending motions as moot and compelled arbitration. The

district court's order was a functionally final and appealable decision because it left

nothing more for the court to do but execute the judgment.”). Because the district

court’s order fully resolved them, we have jurisdiction.

                   III.   Florida’s Standing to Challenge Jurisdiction

      Jupiter Wreck first argues that Florida does not have standing to challenge

the district court’s jurisdiction over the ongoing salvage because it is not a party to

the suit. This argument fails because (1) standing concerns are not implicated here,

and (2) Florida made no such jurisdictional challenge.

      First, standing concerns are not implicated because Florida has not requested

the federal courts to adjudicate any issue. See Flast v. Cohen, 392 U.S. 83, 99–

100, 88 S. Ct. 1942, 1952 (1968) (“[W]hen standing is placed in issue in a case, the

question is whether the person whose standing is challenged is a proper party to

request an adjudication of a particular issue and not whether the issue itself is

justiciable.” (emphasis added)). Rather, Florida’s filings were court-ordered

responses to Jupiter Wreck’s request for a status conference and Jupiter Wreck’s

objections to the Report and Recommendation. In these responses, Florida argued


                                           9
               Case: 18-11468         Date Filed: 03/06/2019      Page: 10 of 13


that the court should not relitigate previously decided issues; in no way did it

attempt to make a claim.

       Second, Florida did not challenge the district court’s subject matter

jurisdiction. Jupiter Wreck seemingly construes Florida’s attachments to its court-

ordered filings—the 1991 and 2015 Agreements—as an attempt to evade the

court’s jurisdiction. Language in these agreements indicates that Florida has title

to any recoveries. According to Jupiter Wreck, by referring to this language,

Florida attempted to claim title of the salvaged goods, thereby divesting the district

court of jurisdiction to administer the distribution of the goods. This interpretation

is flawed. Florida included the attachments in support of its argument that a status

conference is not necessary because all operative issues had been resolved either

by the agreements or by previous district court orders.3 Florida never suggested

that the district court lacked jurisdiction.

                                IV.     Florida’s Ability to Object

       Jupiter Wreck next argues that Florida should not be able to object to a

distribution of recovered artifacts or a motion for a status conference, or to respond

to an objection to the Report and Recommendation without fully consenting to suit.

In support of this contention, Jupiter Wreck repeats its previous argument—Florida


3
  Jupiter Wreck also suggests that Florida breached one of the parties’ shared agreements. See
Oral Arg. at 10:15. If that is the case, Jupiter Wreck should bring a breach of contract claim in
state court.
                                                10
               Case: 18-11468       Date Filed: 03/06/2019       Page: 11 of 13


improperly “attempt[ed] to assert a claim of title to the In Rem Defendant and

salvaged items” by attaching the 1991 and 2015 Agreements to its response to

Jupiter Wreck’s Report and Recommendation objections. This claim, which

effectively repurposes Jupiter Wreck’s first argument, likewise fails.

       Florida’s filings in this case were a result of a court order. Because Florida

was required to file a response, whether it was a party is irrelevant. Moreover, we

disagree with Jupiter Wreck’s interpretation of Florida’s filings.4 Nothing in

Florida’s responses suggests that it was attempting to seek relief—in the form of

title adjudication or otherwise—from the federal courts. Rather, as mentioned,

Florida referenced the 1991 and 2015 Agreements solely in support of its argument

that a status conference was not necessary because all operative issues had been

resolved either by the agreements or the district court.

                               V.      Motion for Reconsideration

       Given Jupiter Wreck’s underlying motive—to acquire title to the recovered

artifacts 5—we construe this appeal as a motion for reconsideration. The law of the

case doctrine dictates that we reject such a motion.


4
  Even if Florida was seeking title to the Vessel or the recoveries, the district court correctly
stated that “[Jupiter Wreck’s] concerns regarding the Court’s reliance upon any conclusions of
law asserted in the State’s Response are unfounded as the Court has conducted its own
independent review of the issues presently before the Court.” Order Adopting R & R 5.
5
  See Oral Arg. at 7:12 (Judge Wilson asking, “[w]hat are you seeking?” to which Jupiter
Wreck’s counsel responded, “[o]nly the title to what is recovered each year”); id. at 13:13 (Judge
Wilson stating, “[i]f we write an opinion, our opinion will affirm or reverse the district court’s
denial of your request to strike the State’s pleadings. Is that what we’re here to resolve this
                                               11
               Case: 18-11468       Date Filed: 03/06/2019       Page: 12 of 13


       The law of the case doctrine prohibits a court from revisiting an issue once it

has been decided in pending litigation. See DeLong Equip. Co. v. Wash. Mills

Electro Minerals Corp., 990 F.2d 1186, 1196–97 (11th Cir. 1993). But courts may

alter prior holdings based on “a change in controlling authority, new evidence or

the need to avoid manifest injustice.” Id. at 1196. “A motion for reconsideration

cannot be used to relitigate old matters, raise argument or present evidence that

could have been raised prior to the entry of judgment.” Wilchombe v. TeeVee

Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (internal quotations omitted).

       Jupiter Wreck argues that controlling law has changed since the district

court’s 1988 decision. In Jupiter Wreck I, the district court relied on Florida

Department of State v. Treasure Salvors, Inc., 458 U.S. 670, 102 S. Ct. 3304

(1982), in concluding that, “[b]ased on Florida’s immunity from suit under the

Eleventh Amendment, [Jupiter Wreck] is without any possibility of success in

gaining title or full possession of the res in this forum, without the consent to suit

by the State.” Jupiter Wreck I, 691 F. Supp. at 1383. Jupiter Wreck argues that

the Supreme Court’s opinion in California v. Deep Sea Research, Inc., 523 U.S.

491, 494–95, 118 S. Ct. 1464, 1467 (1998), directly undermined the district court’s


morning?” and Jupiter Wreck’s counsel responding, “I believe that your decision may very well
be exactly what the Supreme Court in the 9-0 decision in Deep Sea Research said. And that is,
the Eleventh Amendment has nothing whatsoever to do with an in rem salvage case.”); see also
Pl. Br. 11 (arguing that “Florida was once able to hide behind Eleventh Amendment Immunity
and avoid having to intervene and make its claim to any rights in the Jupiter Wrecksite or claim
title to any of Jupiter Wreck’s recoveries,” but Deep Sea Research changes that).
                                               12
             Case: 18-11468     Date Filed: 03/06/2019   Page: 13 of 13


reasoning in Jupiter Wreck I. In Deep Sea Research, decided ten years after

Jupiter Wreck I, the Court held that “the Eleventh Amendment does not bar the

jurisdiction of a federal court over an in rem admiralty action where the res is not

within the State’s possession.” Id. Given this change in controlling law, Jupiter

Wreck argues, the issue of who has title to the Vessel should be reconsidered and

decided in favor of Jupiter Wreck.

      Because Jupiter Wreck unsuccessfully argued that Deep Sea Research

constitutes a change in controlling law in 2012, see Req. for Inj. Relief Against the

Dep’t of the Army Corps of Eng’rs, the State of Fla. Dep’t of Envtl. Prot. and Fla.

Fish & Wildlife Conservation Comm’n 6, we cannot consider the merits of its

argument. The district court was not persuaded by this argument in 2012, and

Jupiter Wreck did not appeal. Addressing the same argument here would be to

improperly relitigate the issue because there has been no intervening change to the

controlling law since the argument was last addressed in 2012. See DeLong Equip.

Co., 990 F.2d at 1196–97. Accordingly, we reject what we construe to be a motion

for reconsideration.

      AFFIRMED.




                                          13